In an action by a wife for a judicial separation and for other relief, the defendant husband appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Kings County, entered July 9,1963 upon the decision of the court after a non jury trial, as: (1) limited to one week end a month the husband’s rights of visitation with the children; and (2) directed the husband to pay alimony of $140 per week for the support of the wife and -children. Judgment modified on the facts as follows: (1) by reducing the alimony to $120 per week; and (2) by adding a provision that the judgment is without prejudice to any future application by the husband for a change or enlargement of his visitation rights, if he be so advised. As thus modified, the judgment, insofar *663as appealed from, is affirmed, without costs. Finding of fact No. 6 with respect to alimony is modified accordingly. In our opinion, upon the facts disclosed by this record, the alimony awarded was excessive to the extent indicated. Kleinfeld, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.